— Judgment unanimously affirmed. Memorandum: The trial court properly refused defendant’s request for an agency charge. There was no reasonable view of the evidence tending to support defendant’s position that, when he transferred cocaine to the undercover officer in exchange for money, he was acting as the officer’s agent (see, People v Dore, 129 AD2d 992, 993, and cases cited therein). Defendant never met the officer before the first sale; defendant exhibited salesman-like behavior touting the quality of the cocaine and expressing an interest in future business; the sale took place in defendant’s residence; and defendant profited from the sale (see, People v Sanders, 111 AD2d 525, 526-527). Contrary to defendant’s assertion, there is no evidence in the record that defendant and the informant were friends and that the informant took advantage of the friendship to induce defendant to find a source of drugs for the undercover officer. (Appeal from judgment of Monroe County Court, Marks, J. — criminal sale of controlled substance, second degree, and another charge.) Present — Dillon, P. J., Doerr, Boomer, Lawton and Davis, JJ.